Citation Nr: 1011202	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-24 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for tinnitus.   

2.  Entitlement to an initial disability rating greater than 
30 percent for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from June 1957 to 
September 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  December 2006 and February 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

As to the PTSD issue, this issue stems from the Veteran's 
disagreement with the initial rating assigned in the December 
2006 rating decision after the RO granted service connection 
for PTSD.  As to the tinnitus issue, this issue stems from 
the Veteran's disagreement with the RO's decision to deny him 
an increased rating in the February 2008 rating decision.

The PTSD issue being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.87, 
Diagnostic Code 6260 (2009); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

With respect to the tinnitus issue on appeal, review of the 
claims folder reveals compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty 
to notify was accomplished by way of VCAA letters from the RO 
to the Veteran dated in December 2007 and July 2008.  Those 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing him about the information 
and evidence not of record that was necessary to substantiate 
his increased rating claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the December 2007 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Finally, with regard to the additional notice requirements 
for increased rating claims, the July 2008 VCAA letter was 
compliant with the U.S. Court of Appeals for Veterans Claims 
(Court's) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  That is, in this letter, the Veteran was 
advised of the evidentiary and legal criteria necessary to 
substantiate a higher rating for his tinnitus disability.  In 
any event, the Federal Circuit recently vacated the Veterans 
Court's previous decision in Vasquez-Flores, concluding that 
generic notice in response to a claim for an increased rating 
is all that is required.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).  In other words, a VCAA notice for an 
increased rating claim does not have to be individually 
tailored to each Veteran's particular facts, but rather only 
a generic notice is required.  Regardless, overall, the Board 
is satisfied that the RO provided both generic and specific 
VCAA notice as to the increased rating claim for tinnitus 
when considering this letter.

Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.  In fact, in July 2008, the Veteran acknowledged 
receipt of the Vasquez letter, stating that he had no 
additional evidence to submit in response.   

With regard to the timing of VCAA notice, in Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  18 Vet. App. at 120.  
Here, certain VCAA notice was provided after the initial 
unfavorable February 2008 AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a Statement of the Case (SOC) or Supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
In fact, as a matter of law, a readjudication of the claim 
after adequate VCAA notice was provided "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing the 
additional VCAA notice in July 2008, the RO again went back 
and readjudicated the claim in the April 2009 SOC.  So each 
time after providing the required notice, the RO reconsidered 
the claim - including to address any additional evidence 
received in response to the notice.  So the timing defect in 
the notice has been rectified.  Prickett, 20 Vet. App. at 
376.  Stated another way, VA's issuance of a SOC in April 
2009 following the Vasquez VCAA notice letter cured the 
timing error.  As such, the Board concludes prejudicial error 
in the timing or content of VCAA notice has not been 
demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment  records (STRs), relevant VA 
treatment records, as well as VA examinations to determine 
the current severity of his tinnitus.  Notably, the VA 
examinations also included commentary as the effect of the 
Veteran's audiology problems on his occupational functioning 
and daily activities.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007).  The Veteran has not authorized the 
release of any additional private medical records.  Neither 
the Veteran nor his representative has stated that any 
additional evidence remains outstanding.  In fact, in July 
2008, the Veteran stated that he had no additional evidence 
to submit in the present case.  

As discussed below, the Board is separately remanding the 
PTSD claim at issue for outstanding VA treatment records 
dated from December 2007.  This remand is based on a December 
2009 statement from the Veteran in which he maintains that he 
has received additional VA treatment since December 2007 for 
his PTSD.  In this regard, VA's duty to assist includes 
obtaining records of "relevant" VA medical treatment 
identified by the Veteran.  38 U.S.C.A. § 5103A(c)(2); 38 
C.F.R. 
§ 3.159(c)(2).  However, notably, there is no evidence or 
allegation from the Veteran he received VA treatment since 
December 2007 for his tinnitus.  As such, any outstanding VA 
treatment records would not be "relevant" for purposes of 
showing treatment for tinnitus.  Therefore, any VA medical 
records not currently secured could not alter the ultimate 
disposition of the tinnitus appeal.  VA is not required to 
search for evidence which, even if obtained, would make no 
difference in the result.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, there is no benefit to the Veteran in 
further delaying the final adjudication of his tinnitus 
appeal by remanding the case to look for VA medical records 
that do not pertain to the tinnitus claim.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).

Therefore, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning a 
disability evaluation per 38 C.F.R. § 4.1.  However, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
While older evidence is not necessarily irrelevant, it is 
generally not needed to determine the effective date of an 
increased rating.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has added that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is to say, the Board must 
consider whether there have been times when the disability 
has been more severe than at others, and rate it accordingly.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
September 2006) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2009).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Higher Rating for Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2009).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
Federal Circuit and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Court erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25 and Diagnostic Code 6260, which limits a Veteran to a 
single 10 percent maximum rating for tinnitus, regardless 
whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus of 10 
percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the Veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

On a side note, the Board acknowledges the Court's recent 
holding that a request for a total disability based on 
unemployability (TDIU), whether expressly raised by Veteran 
or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  During the present appeal, the Veteran 
specifically raised the issue of entitlement to TDIU.  See 
September 2007 TDIU application.  But in the February 2008 
rating decision, the RO specifically adjudicated the TDIU 
issue.  Significantly, the Veteran did not perfect his appeal 
of the TDIU issue when he filed his June 2008 Notice of 
Disagreement (NOD) for the increased rating appeal.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).  
That is, he simply did not mention the TDIU issue that had 
been specifically adjudicated by the RO.  Therefore, the TDIU 
issue is not in appellate status before the Board at this 
time.  




Extra-Schedular Consideration

Initially, the Board acknowledges that some of the specific 
manifestations of the Veteran's tinnitus disability may not 
be listed by the rating criteria.  Thun v. Peake, 22 Vet. 
App. 111, 115-116 (2008).  However, the Board finds that his 
disability does not markedly interfere with his ability to 
work, meaning above and beyond that contemplated by his 
separate schedular ratings.  Generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this regard, VA audiology examinations conducted 
in October 2003 and January 2008 indicate that his service-
connected hearing loss disability adversely impacts his 
ability to communicate and listen in occupational and social 
settings.  But there is no specific mention or complaint 
regarding the impact of his tinnitus alone.  Moreover, in his 
August 2003 and September 2007 TDIU applications, the Veteran 
states that it is his service-connected hearing loss and PTSD 
disabilities that impact his ability to work, with no 
specific mention of tinnitus.  Finally, a June 1997 VA 
examination and a December 2007 VA psychiatrist examination 
note that the Veteran medically retired in 1993 from his job 
as an airline loader and ramp worker due to his nonservice-
connected back disorder, with no specific mention of 
tinnitus.  As such, there is insufficient evidence that 
tinnitus markedly interferes with his ability to work.  

Finally, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations due 
solely to his service-connected tinnitus disability, to 
suggest he is not adequately compensated for his disability 
by the regular Rating Schedule.  VAOPGCPREC 6-96.  There is 
no mention in the record of inpatient treatment due to 
tinnitus.   




ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.  


REMAND

The Board finds that a remand for additional development of 
the evidence is required before final appellate review of the 
PTSD issue on appeal.  

First, the Veteran's VA treatment records on file from the VA 
Medical Center (VAMC) in Atlanta, Georgia only date to 
December 2007, over two years ago.  Since the Veteran 
recently stated in a December 2009 statement that he has 
received additional VA treatment for his PTSD, these records 
should be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).  

Second, since the Board is already remanding the PTSD issue 
for VA treatment records, it is worthwhile to obtain a more 
current VA examination to adequately rate the Veteran's 
service-connected PTSD.  His last VA examination for his PTSD 
disability was in December 2007.  Although not unduly remote, 
the Veteran continues to assert that his PTSD has worsened 
since that time and that he cannot work.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his PTSD.  
38 C.F.R. § 3.327(a) (2009).  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  

Accordingly, the PTSD issue is REMANDED for the following 
action:

1.	Obtain the records of the Veteran's 
medical treatment from the VAMC in 
Atlanta, Georgia, since December 2007.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.	Then schedule the Veteran for a VA 
mental health examination to assess the 
current severity of his service-
connected PTSD.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The RO 
should advise the Veteran that failure 
to report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  The claims 
folder should be made available to the 
examiner for review for the examination 
and the examination report should 
indicate whether such review was 
accomplished.  The examination report 
should include a complete discussion of 
the Veteran's subjective complaints, 
findings on mental status examination, 
and a multi-axial diagnosis with Global 
Assessment of Functioning (GAF) score.  
The examiner should also discuss the 
extent of the Veteran's occupational and 
social impairment due to his service-
connected PTSD.  

3.	Then readjudicate the issue of a higher 
initial rating for PTSD.  If this issue 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


